Case 1:19-cv-01103-JB-B Document 30 Filed 05/24/21 Page 1 of 1   PageID #: 492



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

MITCHELL MARBURY,                    *
                                     *
       Plaintiff,                    *
                                     *
vs.                                  * CIVIL ACTION NO. 19-1103-JB-B
                                     *
CYNTHIA STEWART, et al.,             *
                                     *
       Defendants.                   *


                                    ORDER

       After due and proper consideration of all portions of this

file deemed relevant to the issues raised, and there having been

no    objections    filed,   the   Report    and   Recommendation    of   the

Magistrate Judge made under 28 U.S.C. § 636 (b)(1)(B) is ADOPTED

as the opinion of this Court.          It is ORDERED that Defendants’

motions for summary judgment be GRANTED as to the official capacity

claims against all of the Defendants; that Defendants’ motions for

summary judgment be DENIED as to the Eighth Amendment individual

capacity claims against all of the Defendants; and that Plaintiff’s

claims for declaratory and injunctive relief be DISMISSED as moot.

       DONE and ORDERED this 24th day of May, 2021.

                                            /s/ JEFFREY U. BEAVERSTOCK
                                            UNITED STATES DISTRICT JUDGE
